DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
1.      The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “seat” of the vehicle as recited in claims 1 and 7; must be shown or the feature canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
2.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Khan et al. (U.S. PG Pub No.: 2006/0181103 A1), hereinafter referred to as Khan et al. ‘103, in view of Allen (U.S. Patent No.: 4,934,549), hereinafter referred to as Allen ‘549, further in view of Ahmad et al. (U.S. PG Pub No.: 2017/0343247 A1), hereinafter referred to as Ahmad et al. ‘247.

Regarding claim 1, Khan et al. ‘606 disclose a trunk cooler (16) removably connected under a seat (14) of a vehicle (V), the trunk cooler comprising: a base cooler (76) receptacle to store at least one item therein {as shown in Figs. 1-4, 6-11 and 13-17: ¶¶ [0002], [0004], [0007-0008], [0036] and [0051]}.
However,  Khan et al. ‘606 fail to disclose the limitations of a plurality of retractable legs pivotally disposed on at least a portion of a bottom edge of a bottom surface of the base cooler receptacle to support the base cooler receptacle in response to pivoting the plurality of retractable legs from being retracted in a first vertical position to at least partially extended in a second vertical position, such that the plurality of retractable legs pivot toward or away from the bottom edge of the bottom surface of the base cooler receptacle, such that the plurality of retractable legs remain on the bottom edge of the bottom surface of the base cooler receptacle while pivoting; such that the plurality of retractable legs contact the bottom edge and bottom surface of the base cooler receptacle while the plurality legs are extended in the second vertical position; and a cooling system to inject cold air into an interior portion of the base cooler.  
Allen ‘549 teaches: the concept of a plurality of retractable legs (28) pivotally disposed on at least a portion of a bottom edge of a bottom surface (14e) of the base cooler receptacle to support the base cooler receptacle in response to pivoting the plurality of retractable legs from being retracted in a first vertical position {as shown in Fig. 1} to at least partially extended in a second vertical position {as shown in Fig. 3}, such that the plurality of retractable legs pivot toward or away from the bottom edge of the bottom surface of the base cooler receptacle, such that the plurality of retractable legs remain on the bottom edge of the bottom surface of the base cooler receptacle while pivoting {as shown in Fig. 1: Col 1, lines 64 through Col 2, line 2, and lines 46-54, Col 3, lines 16-23 and 46-50}; such that the plurality of retractable legs contact the bottom edge and bottom surface of the base cooler receptacle while the plurality legs are extended in the second vertical position {as shown in Figs. 1 and 3: wherein the plurality of retractable legs contact the bottom edge and bottom surface of the base cooler receptacle while the plurality legs are extended in the second vertical position}.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Khan et al. ‘606 in view of Allen ‘549 to obtain the invention as specified in claim 1.
Ahmad et al. ‘247 teach: the concept of a cooling system (Figs. 6-7, 9 and 11) to inject cold air (Figs. 5 and 5A) into an interior portion (see Fig. 4) of the base cooler {see ¶¶ [0032], [0037], [0039], [0075-0079] and [0083]}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Khan et al. ‘606 cooler as modified by Allen ‘549  in view of Ahmad et al. ‘247 to include the use of a cooling system to inject cold air into an interior portion of the base cooler, in order to facilitate cold storage of item within the cooler {Ahmad et al. ‘247 – ¶ [0078]}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Khan et al. ‘606 in view of Ahmad et al. ‘247 to obtain the invention as specified in claim 1.

Regarding claim 2, the combination of Khan et al. ‘606, Allen ‘549 and Ahmad et al. ‘247 disclose and teach the trunk cooler of claim 1, Khan et al. ‘606 as modified by Allen ‘549 further disclose the limitations of wherein the base cooler receptacle comprises: a bottom portion (14) to store the at least one item therein {as shown in Figs. 1 and 4: Col 2, line 40 through Col 3, line 4}; and a top portion (18/46) pivotally disposed on a portion of a top edge of the bottom portion to cover the bottom portion in a first position and pivot to at least partially open in a second position {as shown in Figs. 1 and 4: Col 2, line 55 through Col 3, line 4 and Col 4, lines 4-16}.  

Regarding claim 3, the combination of Khan et al. ‘606, Allen ‘549 and Ahmad et al. ‘247 disclose and teach the trunk cooler of claim 1, Khan et al. ‘606 as modified by Allen ‘549 further disclose the limitations of comprising: a clasp (33) disposed on a portion of an outer surface of the base cooler receptacle to facilitate gripping the base cooler receptacle {as shown in Figs. 1, 2 and 4: Col 3, lines 32-37}. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Khan et al. ‘103, Allen ‘549 and Ahmad et al. ‘247 as applied to claim 1 above, further in view of Freeman (U.S. PG Pub No.: 2011/0297714 A1), hereinafter referred to as Freeman ‘714.

Regarding claim 4, the combination of Khan et al. ‘606, Allen ‘549 and Ahmad et al. ‘247 disclose and teach the trunk cooler of claim 1, except the limitation of further comprising: a plurality of retractable hooks pivotally disposed on a portion of the base cooler receptacle to prevent the trunk cooler from moving while connected to the vehicle.  
Freeman ‘714 teaches: vehicle receptacle (12) having a plurality of retractable hooks (55, 64, and 70) pivotally disposed on a portion of the base receptacle to prevent the receptacle from moving while connected to the vehicle {as shown in Figs. 2 and 5: ¶¶ [0032], [0037-0038]}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Khan et al. ‘606 in view of Freeman ‘714 to include the use of a plurality of retractable hooks, in order to restrain free movement of the receptacle.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Khan et al. ‘606 in view of Freeman ‘714 to obtain the invention as specified in claim 4.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Khan et al. ‘103, Allen ‘549 and Ahmad et al. ‘247 as applied to claim 1 above, further in view of LI et al. (U.S. PG Pub No.: 2018/0335241 A1), hereinafter referred to as LI et al. ‘241.

Regarding claim 5, the combination of Khan et al. ‘606, Allen ‘549 and Ahmad et al. ‘247 disclose and teach the trunk cooler of claim 1, except the limitations of further comprising: 11a plurality of interior walls removably connected to the interior portion of the base cooler receptacle to create a plurality of compartments, such that any contents within each of the plurality of compartments are prevented from mixing.  
LI et al. ‘241 teach: the concept of a plurality of interior walls (114) removably connected to the interior portion of the base cooler receptacle to create a plurality of compartments (111, 112, 113), such that any contents within each of the plurality of compartments are prevented from mixing {as shown in Fig. 3: ¶ [0036]}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Khan et al. ‘606 cooler by the cooler of LI et al. ‘241 so as to include a plurality of interior walls removably connected to the interior portion of the base cooler receptacle to create a plurality of compartments, such that any contents within each of the plurality of compartments are prevented from mixing, in order to facilitate storage of different types of item based on temperature requirements {LI et al. ‘241 - ¶ [0024]}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Khan et al. ‘606 in view of LI et al. ‘241 to obtain the invention as specified in claim 5.

Regarding claim 6, the combination of Khan et al. ‘606, Allen ‘549, Ahmad et al. ‘247 and LI et al. ‘241 disclose and teach the trunk cooler of claim 1, Khan et al. ‘606 as modified by LI et al. ‘241 further disclose the limitation of comprising: a plurality of embedded grooves (118, 119) disposed within the interior portion to stabilize the plurality of interior walls therein, such that the plurality of interior walls are prevented from moving within the base cooler receptacle {as shown in Fig. 3: ¶ [0036]}.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Khan et al. ‘103, in view of Arnold et al. (U.S. PG Pub No.: 2016/0251124 A1), hereinafter referred to as Arnold et al. ‘124, further in view of Allen ‘549 and Ahmad et al. ‘247.
Regarding claim 7, Khan et al. ‘606 disclose a trunk cooler (16) removably connected under a seat (14) of a vehicle (V), the trunk cooler comprising: a base cooler receptacle (62), comprising: a bottom portion (76) to store the at least one item therein, and a top portion (64) pivotally disposed on a portion of a top edge (63) of the bottom portion to cover the bottom portion in a first position (Figs. 3, 10 and 15) and pivot to at least partially open in a second position (Figs. 4, 11 and 16) {as shown in Figs. 2-4: ¶¶ [0038] and [0049]; and a clasp (112) disposed on outer surface of the base cooler and recessed  (97) with respect to the outer surface {as shown in Figs. 16 and 17: ¶ [0059]}.
However, Khan et al. ‘606 fail to disclose the limitations of an oval-shaped clasp disposed on a portion of an outer surface of the base cooler receptacle and recessed with respect to the outer surface to facilitate gripping the base cooler receptacle, the oval- shaped clasp comprising: a first section disposed on at least a portion of a bottom edge of the top portion, and a second section disposed on at least a portion of the top edge of the bottom portion; and  a plurality of retractable legs pivotally disposed on at least a portion of a bottom edge of a bottom surface of the base cooler receptacle to support the base cooler receptacle in response to pivoting the plurality of retractable legs from being retracted in a first vertical position to at least partially extended in a second vertical position, such that the plurality of retractable legs pivot toward or away from the bottom edge of the bottom surface of the base cooler receptacle, such that the plurality of retractable legs remain on the bottom edge of the bottom surface of the base cooler receptacle while pivoting; such that the plurality of retractable legs contact the bottom edge and bottom surface of the base cooler receptacle while the plurality legs are extended in the second vertical position; and a cooling system to inject cold air into an interior portion of the base cooler.
Arnold et al. ‘124 teach: the concept of an oval-shaped clasp (14) disposed on a portion (58) of an outer surface (18) of the base cooler receptacle and recessed  (42/56) with respect to 
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Khan et al. ‘606 clasp by the oval-shaped clasp of Arnold et al. ‘124 so as to include an oval-shaped clasp disposed on a portion of an outer surface of the base cooler receptacle and recessed with respect to the outer surface, in order to mitigate the clasp from projecting beyond the outer surface of the cooler when the top portion is in the open or close positions, thus minimizing the possibility of it becoming entangled and then damaged {Arnold et al. ‘124 - ¶ [0004]}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Khan et al. ‘606 in view of Arnold et al. ‘124 to obtain the invention as specified in claim 7.
Allen ‘549 teaches: the concept of a plurality of retractable legs (28) pivotally disposed on at least a portion of a bottom edge of a bottom surface (14e) of the base cooler receptacle to support the base cooler receptacle in response to pivoting the plurality of retractable legs from being retracted in a first vertical position {as shown in Fig. 1} to at least partially extended in a second vertical position {as shown in Fig. 3}, such that the plurality of retractable legs pivot toward or away from the bottom edge of the bottom surface of the base cooler receptacle, such that the plurality of retractable legs remain on the bottom edge of the bottom surface of the base cooler receptacle while pivoting {as shown in Fig. 1: Col 1, lines 64 through Col 2, line 2, and lines 46-54, Col 3, lines 16-23 and 46-50}; such that the plurality of retractable legs contact the bottom edge and bottom surface of the base cooler receptacle while the plurality legs are extended in the second vertical position {as shown in Figs. 1 and 3: wherein the plurality of retractable legs contact the bottom edge and bottom surface of the base cooler receptacle while the plurality legs are extended in the second vertical position}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Khan et al. ‘606 cooler by the cooler of Allen ‘549 so as 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Khan et al. ‘606 in view of Allen ‘549 to obtain the invention as specified in claim 7.
Ahmad et al. ‘247 teach: the concept of a cooling system (Figs. 6-7, 9 and 11) to inject cold air (Figs. 5 and 5A) into an interior portion (see Fig. 4) of the base cooler {see ¶¶ [0032], [0037], [0039], [0075-0079] and [0083]}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Khan et al. ‘606 cooler as modified by Allen ‘549 in view of Ahmad et al. ‘247 to include the use of a cooling system to inject cold air into an interior portion of the base cooler, in order to facilitate cold storage of item within the cooler {Ahmad et al. ‘247 – ¶ [0078]}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Khan et al. ‘606 in view of Ahmad et al. ‘247 to obtain the invention as specified in claim 7.

Examiner’s Comments   
3.       Applicant's request for interview prior to subsequent examination on the merits was reviewed and and granted. A telephone call was made to Lev Ivan Iwashko, Esq., Attorney of Record (Reg. No. 70,168), phone#: 202-441-5043 on 04/13/2021 for the interview, however, I was unable to reach the Applicant. Voice message recorded on Applicant’s voice machine, to call back for the interview. Applicant failed to respond.



Response to Arguments
4.         Applicant's arguments filed 02/26/2021 have been fully considered but they are not persuasive, because the cited reference to Khan et al. ‘606, in view of the reference to Allen ‘549; Figs. 1 and 3, depict the claimed limitations of the plurality of retractable legs (28) in contact with the bottom edge and bottom surface of the base cooler receptacle (16) while the plurality legs are extended in the second vertical position {see Col 3, lines 16-23 and 46-50}. 

Conclusion
5.      The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. 2012/0223494 A1 to Greene et al.

      Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
            A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
04/14/2021